Citation Nr: 1738018	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for schizophrenia, paranoid type, prior to November 14, 2011.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1983 to March 1996.

The matter of schizophrenia comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The matter of PTSD comes before the Board on appeal from a March 2009 rating decision by the RO in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cleveland RO.

The matter of PTSD was previously remanded by the Board in November 2012.


FINDINGS OF FACT

1.  The competent and credible evidence does not reflect a diagnosis of PTSD during the pendency of the appeal, nor an in-service stressor meeting the DSM criteria.

2.  The Veteran filed his original claim for service connection for schizophrenia in January 2005 which was denied in an October 2005 rating decision.  That decision was not appealed and became final.

3.  The Veteran filed a claim for "increased evaluation for mental illness" in November 2007.  The RO characterized this claim as a reopened claim for schizophrenia.

4.  The RO denied the Veteran's reopened claim for schizophrenia in March 2008.

5.  The Veteran filed a Notice of Disagreement (NOD) with the March 2008 Rating Decision in April 2008.

6.  Service connection for schizophrenia, paranoid type, was granted in an August 2015 rating decision, effective November 14, 2011 - the date the petition to reopen the claim for schizophrenia was received.

7.  Since November 29, 2007, the Veteran's schizophrenia has been manifested by suicidal thoughts, delusions and hallucinations, intermittent inability to perform activities of daily living, impaired judgment and thinking, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The Veteran's April 2008 statement constituted a timely Notice of Disagreement to the March 2008 rating decision denying service connection for schizophrenia.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2016).

4.  The criteria for the assignment of an earlier effective date for schizophrenia have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

5.  Effective November 29, 2007, the criteria for a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

I. Service Connection

The Veteran contends he has PTSD that is related to his active duty service.  Specifically, the Veteran states that he experienced two in-service stressors while on active duty that led to his diagnosis.  The first occurred in March 1990, when one of his friends murdered another one of his friends (both were fellow Marines).  The second event occurred in May 1993, when the Veteran witnessed the muder of an unidentified man while driving past a nightclub.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), either under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

At the outset, the Board notes that the Veteran was never counseled or treated for any psychiatric disorder while in service in relation to his claimed in-service stressors.  In an October 2008 VA examination, the Veteran stated that he never sought psychiatric treatment while in the military because he was afraid that any found psychiatric ailments would lead to his discharge from service.

Regarding the requirement of a diagnosis of PTSD, the Veteran's medical evidence is replete with contradicting diagnoses of acquired psychiatric disorders.  May and September 2008 VA treatment records each note a diagnosis of PTSD.  An October 2008 VA treatment record notes that the Veteran has nightmares that are "something of a PTSD experience although he doesn't strictly meet the criteria" [of PTSD under DSM-IV criteria].

An October 2008 VA examination concluded that the Veteran did not have PTSD.  Rather, the Veteran's psychiatric dysfunction could be attributed to paranoid schizophrenia.  The examiner also noted, and disagreed with, an April 2008 diagnosis of PTSD.

In September 2015, the Veteran underwent a VA psychological examination.  While the VA psychologist diagnosed the Veteran with schizophrenia, he made no mention of a PTSD diagnosis or any symptoms relating thereto.  Rather, the examiner found that the totality of the Veteran's psychiatric disabilities are derived from his currently diagnosed schizophrenia, paranoid type.  The Board finds this psychological examination to be the most probative medical examination of record relating to a potential PTSD diagnosis.  See Owens, 7 Vet. App. at 433.  

In determining the probative value to be assigned to a particular medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes that during the appeals period, several medical professionals have noted PTSD while treating the Veteran, most recently in an August 2016 note from a registered nurse.  However, there is no indication of any of these diagnoses utilizing the DSM-IV or DSM-V criteria to make such a determination.  On the other hand, the September 2015 examiner did utilize the DSM criteria in formulating his opinion that the Veteran does not have of PTSD.  Further, the examiner read through the Veteran's medical history and provided an articulate opinion as to why the Veteran's psychiatric disorder is fully attributable to paranoid schizophrenia, and not to PTSD.

Because the Veteran does not have a diagnosis of PTSD under the DSM criteria, the Board need not go into the sufficiency of the Veteran's claimed in-service stressors.  However, the Board does note that, with regard to the 1990 murder of his friend, the Veteran was not a witness to the murder, but rather found out about the murder at a later time.  This event likely would not qualify as a sufficient in-service stressor under the DSM criteria because the Veteran did not witness the murder firsthand.  Further, because the Veteran has not been able to provide sufficient evidence to show proof of the 1993 murder he witnessed outside of the nightclub, and because the Joint Services Records Research Center (JSRRC) is unable to provide such information, as the claimed victim and assailant were both, according to the Veteran, civilians, that event would also likely not meet DSM criteria as an in-service stressor.

The Board finds that the preponderance of the evidence shows that the Veteran does not have a diagnosis of PTSD under the DSM-IV or DSM-V criteria.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds the September 2015 VA psychological examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

In this case, the Veteran is service connected for schizophrenia, paranoid type, and assigned a 100 percent disability rating, effective November 14, 2011, which, according to the September 2015 rating decision, is the date the Veteran's claim was received.  The Veteran asserts that he is entitled to an earlier effective date because the date of his claim was, in fact, earlier.  

A brief history of the procedural posture is warranted.  In October 2005 the RO denied the Veteran's claim for service connection for schizophrenia.  The Veteran did not appeal the decision, and that decision became final.  See 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2011).  In November 2007, the Veteran filed a claim for "increased evaluation of a mental illness."  The RO interpreted that claim as a claim to reopen the Veteran's previous claim for service connection for schizophrenia.  See Clemons, 23 Vet. App. 1.  The RO reopened and denied the claim in March 2008.  In April 2008, the Veteran filed a claim for service connection for PTSD which was denied in March 2009.  No claim specifically referencing schizophrenia was filed until November 14, 2011, which was subsequently granted and assigned as the effective date the date of that claim.  

The Veteran argues that the proper effective date for his claim for service connection for schizophrenia, paranoid type, was actually November 29, 2007, the date VA received the Veteran's claim for "increased evaluation of a mental illness."  At the outset, as noted in Clemons, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description.  23 Vet. App. at 5-6.  As such, the Board finds that the RO correctly assumed that the Veteran's November 14, 2011, claim for a mental health condition was a reopening of his claim for schizophrenia.

However, when the Veteran filed his November 14, 2011, claim for schizophrenia, the RO treated the filing as a new claim.  Their reasoning was that when the Veteran's claim for a mental health condition was denied in March 2008, no NOD was filed by the Veteran within one year of the denial pursuant to 38 C.F.R.            § 20.1103 (2016).  As such, the decision became final, rendering the November 14, 2011, filing a new claim.  In fact, the Board, in a November 2012 remand, indicated a favorable viewing of this reasoning.  However, the Veteran now asserts that his April 2008 claim for PTSD was an effective NOD pursuant to Clemons.  In so doing, the Veteran argues that the pendency of his claim for schizophrenia actually derives from the original November 29, 2007, claim for a mental health condition, not the November 14, 2011, claim for schizophrenia.  

The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a Statement of the Case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  Further, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").

In this case, the Board now finds that the pendency of the appeal indeed derives from the November 29, 2007, claim.  As detailed above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description.  Clemons, 23 Vet. App. at 5-6.  Therefore, the  Veteran's April 2008 claim for PTSD was a timely-filed NOD to the March 2008 denial of schizophrenia.  See 38 C.F.R. § 20.1103; Ingram, 21 Vet. App. at 249, 255.  Because the RO never issued a subsequent SOC in response to the April 2008 NOD, the original November 29, 2007, claim is still pending.  Myers, 16 Vet. App. at 236.  Therefore, the Board finds the claim for service connection for schizophrenia, currently on appeal, was filed on November 29, 2007.  

As stated above, the effective date for a reopened claim is the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R.               § 3.400(r).  In this case, the record is clear that in-service stressors in the early 1990s led to the Veteran's service-connected schizophrenia, and his medical treatment records note diagnoses of schizopgrenia as early as 2001.  Therefore, the Board finds the proper effective date for the claim to be November 29, 2007, the date the claim on appeal was filed.  Id.

Based on the foregoing, the Board finds that the evidence supports an earlier effective date for the Veteran's service-connected schizophrenia, paranoid type.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.

An earlier effective date of November 29, 2007, for the claim of service connection for schizophrenia, paranoid type, is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


